Filed 9/24/20 P. v. Franklin CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D077233

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCN404482)

 ROBERT LEE FRANKLIN,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
David J. Danielsen (Retired Judge of the San Diego Sup. Ct. assigned by the
Chief Justice pursuant to art. VI, § 6 of the Cal. Const.). Affirmed.
         Robert Lee Franklin, in pro. per.; and Alex Kreit, under appointment
by the Court of Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         On September 16, 2019, Robert Lee Franklin pleaded guilty to one
count of grand theft of property of a value greater than $950 (Pen. Code,

§ 487, subd. (a)).1 The parties stipulated to a four-year term in local prison.


1        All further statutory references are to the Penal Code.
The remaining charges and allegations were dismissed. Franklin was
sentenced in accordance with the plea agreement.
      Franklin did not appeal from the plea and sentence.
      Thereafter, Franklin filed three pro per forms for resentencing under
section 1170.18 (Proposition 47).
      In January 2020, the court denied the petitions by written order. The
court found Franklin, who had admitted the property taken was valued in
excess of $950, was not eligible for relief under section 1170.18.
      Franklin filed a notice of appeal from the denial of his petition for
resentencing.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende) indicating he has not identified any arguable issues
for reversal on appeal. Counsel asks the court to review the record for error
as mandated by Wende. We offered Franklin the opportunity to file his own
brief on appeal. Franklin has responded with a lengthy document. We will
discuss his submission below.

                                DISCUSSION2
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review, and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel
has identified one possible issue which was considered in evaluating the
potential merits of this appeal: Whether the court erred in finding Franklin
was not eligible for resentencing under section 1170.18.



2     This appeal is from a postjudgment motion following a guilty plea and
the facts of the underlying offense are not relevant to assessment of the
record on appeal from the denial of Proposition 47 relief. We will omit a
statement of facts.
                                        2
      In his supplemental brief, Franklin relies on alleged facts and events
that are not contained in the record on appeal. Although he did not appeal or
challenge his guilty plea following the entry of judgment, Franklin now
contends his signature on the change of plea was obtained by fraud. At base,
he accuses the prosecutor of misconduct because the charge to which he
pleaded guilty was a fraud. Franklin now contends his plea was a product of
a scheme by his attorney to “get a black man to sign the plea form.” Suffice
to note, we have not discovered anything in the record on appeal that even
remotely supports Franklin’s current accusations. The supplemental brief
does not raise any arguable issues for reversal on appeal.
      We have reviewed the entire record as mandated by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Franklin on this appeal.
                               DISPOSITION
      The order denying Franklin’s petition for resentencing under
section 1170.18 is affirmed.



                                                               HUFFMAN, J.

WE CONCUR:




McCONNELL, P. J.




AARON, J.



                                      3